SAMUEL R. & NANCY A. COLLETTO, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, RespondentColletto v. CommissionerDocket No. 11565-99United States Tax Court2000 Tax Ct. Memo LEXIS 130; February 3, 2000, Decided *130 EILEEN C. SEAMAN, Counsel for Petitioner. Greenwich, CT.STUART L. BROWN, Chief Counsel, Internal Revenue Service.MICHAEL P. BRETON, Attorney.GERALD A. THORPE, District Counsel, East Hartford, CT.  Thomas B. Wells, Judge WELLSDECISIONPursuant to agreement of the parties in this case, it is ORDERED AND DECIDED: That there are no deficiencies in income tax due from, nor overpayments due to, the petitioners for the taxable years 1995 and 1996; andThat there are no penalties due from the petitioners for the taxable years 1995 and 1996, under the provisions of I.R.C. § 6662(a).* * * * It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that the petitioners are entitled to litigation and administrative costs under I.R.C. § 7430 in the amount of $ 3,403.00.Thomas B. WellsJudge.